DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
	The amendment filed on 06/11/2021 has been entered.  Claims 12, 14, and 16-21 remain pending in the application.  Claims 1-11, 13, and 15 have been cancelled.  

Response to Amendment
Specification, claim, and drawing objections have been withdrawn based upon Applicant’s amendments.  Newly submitted drawings are accepted.  
Rejections based on 35 U.S.C. 112(b) have been withdrawn for claims 13, 16-17, and 20.
Claim 12 is allowable, as claim 15 was incorporated into claim 12, which was indicated allowable in the prior office action. 

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Porter (U.S. 3,762,724) and Vasagar (U.S. 10,677,247).
Regarding claim 12, Vasagar fails to disclose wherein the sealing means for sealing the carrier with respect to the shaft protection sleeve comprises a cavity sealing 

Claims 14, 16, and 17-20 are allowable, as they are dependent on claim 12.

Claim 21 is allowable for the same reasons as set forth in claim 12.    
	





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        06/23/2021

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        6/25/2021